Exhibit 99.1 ENVOY CAPITAL GROUP INC. ANNOUNCES SECOND QUARTER RESULTS FOR FISCAL 2011 TORONTO, ON – May 13, 2011 – Envoy Capital Group Inc. (NASDAQ: ECGI/ TSX: ECG) today released its financial results for the second quarter of fiscal 2011. For the quarter ended March 31, 2011, Envoy incurred a net loss of ($6.4) million or ($0.80) per fully diluted share compared with a net income of $0.9 million or $0.11 per fully diluted share for the same quarter last year. Included in the results for the current quarter is approximately $6.1 million in one-time restructuring costs. The per-share calculations are based on fully diluted, weighted average shares outstanding of approximately 8.0 million for the current quarter and 8.4 million for the prior year. Management's discussion and analysis, containing a full analysis of financial results, is available on EDGAR (www.sec.gov/edgar.shtml) and on SEDAR (www.sedar.com). About Envoy Capital Group Inc. Envoy Capital Group Inc. (NASDAQ:ECGI / TSX:ECG) is a merchant banking organization that focuses on providing financial services as well as equity and debt capital, to small and mid-cap companies. For more information on Envoy Capital Group Inc., visit our website at www.envoy.to ### Cautionary Statement Certain statements contained in this press release may constitute "forward-looking statements" within the meaning of Section 21E (i) (1) of the United States Securities Exchange Act of 1934. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause Envoy Capital Group’s actual results to be materially different from any future results expressed or implied by these statements. Such factors include the following: general economic and business conditions, changes in demand for Envoy Capital Group’s services, changes in competition, the ability of Envoy Capital Group to integrate acquisitions or complete future acquisitions, interest rate fluctuations, currency exchange rate fluctuations, dependence upon and availability of qualified personnel and changes in government regulation. In light of these and other uncertainties, the forward-looking statements included in this press release should not be regarded as a representation by Envoy Capital Group that Envoy Capital Group’s plans and objectives will be achieved. These forward-looking statements speak only as of the date of this press release, and we undertake no obligation to update or revise the statements. For further information, please call: Envoy Capital Group Inc. Tel: (416) 593-1212 Or contact our investor relations department at: info@envoy.to Envoy Capital Group Inc. Consolidated Balance Sheet Highlights Unaudited - Prepared by Management (Expressed In Canadian dollars) As at: March31 September30 Current assets $ $ Long-term assets Current liabilities Long-term liabilities Minority interest - Shareholders' equity $ $ Financial Highlights Envoy Capital Group Inc. Consolidated Statements of Operations Unaudited - Prepared by Management (Expressed In Canadian dollars) For the six months ended: March31 March31 Net revenue from consumer and retail branding $ $ Net investment gains Interest and dividend income Operating expenses: Salaries and benefits General and administrative Occupancy costs Depreciation Interest expense and financing costs Restructuring expense Loss before income taxes and minority interest ) ) Income tax expense - - Loss before minority interest ) ) Minority interest ) ) Net loss and comprehensive loss ) ) Loss per share Basic $ ) $ ) Diluted $ ) $ ) Weighted average number of common shares outstanding - basic Weighted average number of common shares outstanding - diluted Envoy Capital Group Inc. Consolidated Statements of Retained Earnings (Deficit) Unaudited - Prepared by Management (Expressed In Canadian dollars) Deficit, beginning of period $ ) $ ) Net loss ) ) Deficit, end of period $ ) $ ) Financial Highlights Envoy Capital Group Inc. Consolidated Statements of Operations Unaudited - Prepared by Management (Expressed In Canadian dollars) For the three months ended: March31 March31 Net revenue from consumer branding business $ $ Net investment gains Interest and dividend income Operating expenses: Salaries and benefits General and administrative Occupancy costs Depreciation Interest expense and financing costs Restructuring expense - Income (loss) before income taxes and minority interest ) Income tax expense - - Income (loss) before minority interest ) Minority interest ) Net income (loss) and comprehensive income (loss) ) Earnings (loss) per share Basic $ ) $ Diluted $ ) $ Weighted average number of common shares outstanding - basic Weighted average number of common shares outstanding - diluted Envoy Capital Group Inc. Consolidated Statements of Retained Earnings (Deficit) Unaudited - Prepared by Management (Expressed In Canadian dollars) Deficit, beginning of period $ ) $ ) Net income (loss) ) Deficit, end of period $ ) $ )
